UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4223


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMES LORENZO THOMAS, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:17-cr-00526-PX-1)


Submitted: July 20, 2020                                          Decided: August 3, 2020


Before GREGORY, Chief Judge, MOTZ and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jenifer Wicks, THE LAW OFFICES OF JENIFER WICKS, Takoma Park, Maryland, for
Appellant. Robert K. Hur, United States Attorney, Baltimore, Maryland, Timothy Francis
Hagan, Jr., Assistant United States Attorney, Elizabeth G. Wright, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Lorenzo Thomas, Jr., was convicted by a jury of three counts of Hobbs Act

robbery, in violation of 18 U.S.C. § 1951(a) (2018); three counts of brandishing a firearm

during and in relation to a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii)

(2018); and being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)

(2018), and was sentenced to 300 months’ imprisonment. Thomas appeals, arguing that

the district court erred in denying his motion to suppress evidence seized from a motor

vehicle. Finding no error, we affirm.

      The charges arose from the armed robbery of three stores in Prince George’s

County, Maryland on April 6, 2017. The last of the stores robbed was a GameStop and, in

addition to cash from the register, the robbers took several PlayStation and Xbox game

consoles from the storage room. One of those game consoles contained a GPS tracking

device which led police to the getaway car—a green 1995 Toyota Camry parked in Camp

Springs, Maryland. Thomas, who was seated in the driver’s seat, and his passenger, Nathan

Latimore, matched the physical descriptions of the robbers given to police by the victims.

The game consoles were visible on the back seat of the car. Thomas and Latimore were

arrested and the vehicle was towed to the Prince George’s County Evidence Unit.

      Six days later, a search of the vehicle revealed, inter alia, a .40 caliber semiautomatic

firearm, approximately $574 in currency, a black ski mask, and five unopened video game

consoles (including the GPS tracker activated by GameStop after the robbery). Thomas

filed a motion to suppress evidence seized from the vehicle, arguing:            (1) that the

automobile exception did not apply, and (2) that the search warrant was invalid. The

                                              2
district court denied the motion on the grounds of the automobile exception and did not

reach the issue of the validity of the warrant.

       When reviewing a district court’s ruling on a motion to suppress, we review the

district court’s “legal conclusions de novo and its factual findings for clear error,

considering the evidence in the light most favorable to the government.” United States v.

Kolsuz, 890 F.3d 133, 141-42 (4th Cir. 2018). Under the automobile exception to the

search warrant requirement, the police can search a vehicle without first obtaining a

warrant if they have probable cause to believe the car contains contraband or evidence of

illegal activity. Maryland v. Dyson, 527 U.S. 465, 466, 467 (1999), California v. Acevedo,

500 U.S. 565, 580 (1991). Here, the police had probable cause to believe the Camry

contained evidence of the robberies—the stolen game consoles were tracked to the vehicle

and plainly visible on the back seat of the car.

       The automobile exception continues to apply even after the vehicle is towed and

impounded. See Florida v. Meyers, 466 U.S. 380, 382 (1984) (upholding warrantless

search of a vehicle after “the element of mobility was removed” because the automobile

had been impounded); United States v. Gastiaburo, 16 F.3d 582, 586 (4th Cir. 1994)

(“[T]he justification to conduct a warrantless search under the automobile exception does

not disappear merely because the car has been immobilized and impounded.”). Indeed,

this court has held that a delay between the establishment of probable cause to search the

automobile and the subsequent warrantless search of the automobile is “legally irrelevant.”

Gastiaburo, 16 F.3d at 586-87. Thomas’ reliance on Collins v. Virginia, __ U.S. ___, 138

S. Ct. 1663 (2018) is misplaced. In Collins, police conducted a warrantless search of a

                                              3
vehicle parked within the curtilage of the defendant’s home. The Supreme Court held that

the automobile exception did not extend to vehicles parked within the curtilage of a private

homeowner. Thomas’ vehicle was not parked at his home. Accordingly, Collins has no

bearing upon his case.

       Like the district court, we need not reach the validity of the warrant issued to search

the vehicle as the search comes within the automobile exception to the warrant

requirement. Accordingly, we affirm. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              4